Citation Nr: 0710838	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-14 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to March 
1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In June 2005, the veteran, with the aid of an interpreter, 
offered testimony before the undersigned Veterans Law Judge 
sitting at the RO.  At that hearing, he submitted additional 
evidence with a waiver of RO consideration.  The case was 
previously before the Board in October 2005, when it was 
remanded for examination of the veteran and medical opinions.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The Board remanded the claim in October 2005 with 
instructions to obtain a diagnosis of any shoulder pathology 
and a nexus opinion.  The veteran has a right to have VA 
perform actions the Board orders on remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Neither the examination report of October 2005 nor the report 
of March 2006 stated a diagnosis for either shoulder or 
stated explicitly that there was no pathology of either 
shoulder.  The March 2006 finding of radiation of neck pain 
to the shoulders may be accurate, but it is incomplete.  The 
failure to state a diagnosis is not the same as stating there 
is no pathology to diagnose.  The failure to state a 
diagnosis could be an omission, and the Board cannot discern 
from either report whether that is the case.  In this regard, 
there is 1989 arthroscopic evidence of right rotator cuff 
tear, and other private medical records of right shoulder 
complaints between 1988 and 2000 to which neither VA 
examination report refers.

In the absence of a clear statement that there is no 
pathology of either shoulder, the Board cannot infer that the 
failure to provide a nexus opinion is because the question of 
nexus is moot, as it would be if the veteran has no current 
pathology of either shoulder.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the October 
2005 examiner for an addendum opinion, or 
to another comparably qualified 
practitioner if the October 2005 examiner 
is unavailable.

Following a review of the claims file, the 
examiner should clarify whether the 
veteran in fact suffers from a disorder of 
the right or left shoulder, and if so, 
specify the diagnosis.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
that any current right or left shoulder 
had its onset during active service or is 
related to any in-service disease or 
injury, including the complaints and 
findings noted in August 1961 following 
the incident when the veteran was thrown 
from a vehicle, as opposed to the post-
service injury(ies) in the 1980s.

The need for further examination of the 
veteran is left to the discretion of the 
examiner.  If an additional examination is 
required, all necessary tests, including 
x-rays if indicated, should be conducted, 
and the examiner should review the results 
of any testing prior to completion of the 
report.

The examiner must provide a comprehensive 
report, including complete rationales for 
all conclusions reached.

2.  Thereafter, readjudicate the claim at 
issue.  If it remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


